The holding in Lewis that NRS 177.015(1)(b) does not apply to
                     intermediate orders that can be reviewed on appeal from the final
                     judgment, 124 Nev. at 136, 178 P.3d 148, is not inconsistent with the plain
                     language of NRS 177.015(1)(b). 1 Although the plain language of NRS
                     177.015(1)(b) does not limit the right to appeal based on when the motion
                     for new trial was filed or when the order resolving it was entered, NRS
                     177.045 permits a party to challenge an intermediate order on appeal from
                     the judgment of conviction.     Lewis harmonizes both of these appeal
                     provisions and avoids double appeals from pre-judgment orders that may
                     be challenged on appeal from the judgment of conviction. See Washington
                     v. State, 117 Nev. 735, 739, 30 P.3d 1134, 1136 (2001) ("Statutes within a
                     scheme and provisions within a statute must be interpreted harmoniously
                     with one another in accordance with the general purpose of those statutes
                     and should not be read to produce unreasonable or absurd results."). And
                     Lewis does not conflict with either Allgood or Fairman. In Allgood, this
                     court identified appeals from orders granting or refusing a new trial, as
                     allowed under an earlier statute using the same language as NRS
                     177.015(1)(b), as some of the few "appeals authorized before
                     pronouncement of a final judgment." 78 Nev. at 328, 372 P.2d at 467. But
                     Allgood did not involve such an appeal and the observation was not a
                     holding. In Fairman, this court resolved on the merits an appeal from a
                     prejudgment order denying a motion for new trial, 83 Nev. 138, 425 P.2d
                     at 343, but in so doing this court did not address its jurisdiction or
                     interpret the appeal statute.

                            'This court may need to revisit Lewis as it pertains to the
                     appealability of orders granting prejudgment motions for a new trial, but
                     that issue is not currently before this court.

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    9   s
              Because no statute or court rule authorizes an appeal from an
order denying a motion in arrest of judgment or to set aside the verdict,
see Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990), and
because an order denying a pre-judgment motion for a new trial is an
intermediate order that can and should be reviewed on appeal from the
judgment of conviction, see NRS 177.045, we lack jurisdiction to consider
this appeal, and we
              ORDER this appeal DISMISSED.




 p
Parraguirre



cc: Hon. Michael P. Gibbons, District Judge
     Kristine L. Brown
     Attorney General/Carson City
     Douglas County District Attorney/Minden
     Douglas County Clerk




                                      3